                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


VANESSA M. CERA,

       Plaintiff,

     v.                                                   Case No. 18-CV-1726

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                DECISION AND ORDER


       Vanessa M. Cera seeks judicial review of the final decision of the Commissioner of

the Social Security Administration denying her claim for a period of disability and disability

insurance benefits and a Title XVI application for supplemental security income under the

Social Security Act, 42 U.S.C. § 405(g). For the reasons stated below, the Commissioner’s

decision will be reversed and the case remanded for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                     BACKGROUND

          On April 25, 2013, Cera applied for supplemental security income and disability

insurance benefits, alleging disability beginning on November 21, 2012. (Tr. 40.) The claims

were denied initially and upon reconsideration. (Id.) A hearing was held before an

Administrative Law Judge (“ALJ”) on March 18, 2016. (Tr. 65–111.) Cera, who was

represented by counsel, appeared and testified, as did a vocational expert (“VE”). (Id.)
       In a written decision issued August 11, 2016, the ALJ found that from November 21,

2012 through June 10, 2014, Cera had the following severe impairments: affective disorder,

personality disorder, anxiety disorder, obesity, and arthralgias in her bilateral knees, hips,

and spine. (Tr. 44.) The ALJ found that she did not have an impairment or a combination

of impairments that met or medically equalled one of the listed impairments in 20 C.F.R. pt.

404, subpt. P, app. 1 (the “listings”). (Tr. 44–47.) The ALJ further found that, from

November 21, 2012 through June 10, 2014, Cera had the residual function capacity

(“RFC”) to perform light work, with the following limitations: working in non-hazardous

environments, i.e., no driving at work, operating moving machinery, working at

unprotected heights or around exposed flames and unguarded large bodies of water, and

avoid concentrated exposure to unguarded hazardous machinery; simple, routine tasks,

work involving no more than simple decision-making, no more than occasional and minor

changes in the work setting, and work requiring the exercise of only simple judgment; no

work involving direct public service in person or over the phone, and only brief and

superficial interaction with the public that was incidental to her primary job duties; no

crowded, hectic environments; and only brief and superficial interaction with supervisors

and co-workers, with no tandem tasks. (Tr. 47.) The AJL further found that due to periodic

exacerbations of her symptoms, Cera would miss work an average of more than two days

per month, which would preclude ongoing competitive work. (Id.) The ALJ concluded that

Cera was under a disability from November 21, 2012 through June 10, 2014. (Tr. 52.)

       From June 11, 2014 to the date of the decision, the ALJ found that Cera’s severe

impairments remained the same and did not meet or equal any of the listings. (Tr. 52.) The



                                              2
ALJ found that Cera experienced medical improvement as of June 11, 2014. (Tr. 54.) The

ALJ assigned an RFC for this time period that was identical to the earlier period except that

it contained no limitation for absences more than two days per month. (Tr. 54–55.) With

this new RFC, the ALJ found that there existed jobs in significant numbers in the national

economy that Cera could perform. (Tr. 58.) The ALJ accordingly found that Cera’s

disability ended on June 11, 2014.

       The ALJ’s decision became the Commissioner’s final decision when the Appeals

Council denied Cera’s request for review. (Tr. 9–13.)

                                       DISCUSSION

       1.     Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and

citation omitted). Although a decision denying benefits need not discuss every piece of

evidence, remand is appropriate when an ALJ fails to provide adequate support for the

conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court



                                              3
does not substitute its judgment for that of the Commissioner by reconsidering facts,

reweighing evidence, resolving conflicts in evidence, or deciding questions of credibility.

Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the

rationales offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing

SEC v. Chenery Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th

Cir. 2010)).

       2.      Application to This Case

       Cera argues that the ALJ erroneously found that she experienced medical

improvement after June 11, 2014 because he misconstrued the record regarding her

hospitalizations in 2015 and 2016. (Pl.’s Br. at 14–15, Docket # 20.) Cera also makes several

arguments related to medical records that were not in her administrative file at the time of

the ALJ’s decision (id. at 7–11, 15–16), and argues that the ALJ failed to properly apply the

standard for medical improvement (id. at 11–14). I will address each in turn.

               2.1       Misconstruing the Record

       Cera argues that the ALJ misconstrued the record in determining that she was not

hospitalized for exacerbation of her mental health symptoms after June 11, 2014. (Docket #

20 at 14–15.) I agree.

       The ALJ found that Cera experienced medical improvement as of June 11, 2014

largely because, whereas she had been repeatedly hospitalized for mental health episodes

before that date, she had not been hospitalized for exacerbation of her symptoms after that

date. (Tr. 54.) However, the ALJ based this on a misreading of one critical record. He stated

that “when the claimant was hospitalized in August 2015, it was noted that she was not



                                               4
experiencing any symptoms related to her mental health and she was only seeking

emergency shelter due to being kicked out of [a shelter,] HALO (Ex. 20F/75).” (Tr. 54.)

The ALJ repeated this rationale in explaining Cera’s new RFC after June 11, 2014,

concluding that she no longer required a limitation for absences from work more than twice

monthly because she had not been hospitalized for exacerbation of her mental health

symptoms after that date. (Tr. 56.) However, the record the ALJ cites (“Ex. 20F/75”) does

not in fact refer to Cera’s August 2015 hospitalization. It describes a separate June 29, 2015

encounter in which Cera unsuccessfully sought admission to an inpatient mental health

crisis program. (Tr. 969.) The actual records for the August 2015 admission, immediately

prior to that page in the record, do document significant mental health symptoms: they

indicate that Cera reported suicidal ideation with a plan to overdose on her medications, she

scored at 6/6 or “VERY HIGH” risk for self-harm, and she was assessed as in need of

emergency mental health services. (Tr. 958–69.)

       This error was not harmless. Given the extent to the which the ALJ relied on the

perceived lack of hospitalization for mental symptoms to support his finding of medical

improvement and a change in RFC after June 11, 2014, it is possible that the ALJ might

have reached a different conclusion had he accurately interpreted the dates on Cera’s

medical records. See Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010) (explaining

harmlessness standard). Therefore, the decision denying benefits after June 11, 2014 must be

reversed and the case remanded.




                                              5
              2.2     Adequacy of the Record

       Cera also makes various arguments that remand is required because the ALJ failed to

request or consider 1305 pages of medical records from ProHealth Care, which Cera has

provided with this appeal. (Docket # 20 at 7–13.) Because the case is being remanded on

other grounds, I need not address this in detail. Cera is advised that under 20 C.F.R. §

404.1512, it is the claimant’s responsibility to bring relevant evidence to the attention of the

ALJ. The ALJ does have a responsibility to ensure a complete medical record, 20 C.F.R. §

404.1512(b), but that responsibility is extremely limited when the claimant is represented by

counsel, as Cera was here. Nicholson v. Astrue, 341 F. App’x 248, 253–54 (7th Cir. 2009)

(“The ALJ is entitled to assume that a claimant represented by counsel ‘is making his

strongest case for benefits.’”) (citing Glenn v. Sec’y of Health and Human Servs., 814 F.2d 387,

391 (7th Cir. 1987)); see also Buckhanon ex rel. J.H. v. Astrue, 368 F. App’x 674, 679 (7th Cir.

2010) (finding that where a plaintiff, represented by counsel, gathered some evidence but not

other evidence, the proper inference was that the plaintiff decided the other evidence would

not be helpful). The ALJ will consider the newly provided records on remand.

              2.3     Medical Improvement

       Finally, Cera argues that the ALJ failed to properly apply the standard for medical

improvement because the ALJ did not adequately explain how the supposed improvement

related to her ability to work. (Docket # 20 at 13–14.) I comment briefly to provide some

guidance on remand. While the ALJ did explain the relationship between the medical

improvement and the ability to work by explaining that Cera no longer needed to be absent

from work two or more days per month after June 11, 2014 (Tr. 55–58), the ALJ provided



                                               6
only one conclusory sentence under the relevant subheading. (Tr. 54.) It would have been

helpful had the ALJ included his reasoning under the appropriate subheading rather than

relying on reasoning scattered elsewhere in the decision.

                                      CONCLUSION

       The ALJ misinterpreted a critical portion of the record, thereby failing to support his

decision with substantial evidence. The Commissioner’s decision that Cera’s disability

ended on June 11, 2014 is reversed and the case remanded pursuant to 42 U.S.C. § 405(g),

sentence four.

                                          ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of

Court is directed to enter judgment accordingly.


       Dated at Milwaukee, Wisconsin this 5th day of December, 2019.


                                                   BY THE COURT:

                                                   s/Nancy Joseph _______ _____
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                              7
